Case 8:21-cv-01106-VMC-SPF Document 10 Filed 06/09/21 Page 1 of 5 PageID 93




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  TOWER HILL SIGNATURE
  INSURANCE COMPANY,
  as subrogee of Kelly Riley,

              Plaintiff,
  v.                                         Case No. 8:21-cv-1106-VMC-SPF

  LENRIC C21, LTD.,
  PET SUPPLY IMPORTS, INC.,
  and AMAZON.COM SERVICES LLC,

              Defendants.
                                     /

                                     ORDER

        This matter comes before the Court sua sponte. For the

  reasons set forth below, the complaint (Doc. # 1) is dismissed

  as a shotgun pleading.

  I.    Background

        Plaintiff Tower Hill Signature Insurance Company filed

  this products liability action on May 6, 2021. (Doc. # 1).

  Tower Hill alleges that Defendants Lenric C21, Ltd., Pet

  Supply   Imports,    Inc.,   and    Amazon.com      Services   LLC   acted

  tortiously in “selling and delivering a defective ‘Snuggle

  Safe Microwave Heat Pad.’” (Id. at ¶ 11). The Snuggle Safe

  Microwave Heat Pad was sold to subrogee Kelly Smith in April

  2017, and allegedly caused a fire at her home, resulting in

  “severe damage” to her property. (Id. at ¶¶ 17, 20-23).


                                         1
Case 8:21-cv-01106-VMC-SPF Document 10 Filed 06/09/21 Page 2 of 5 PageID 94




        The complaint includes the following causes of action

  against all Defendants: negligence (Count I), strict products

  liability    –   failure     to warn    (Count    II), strict     products

  liability    –   design    defect   (Count       III),   strict   products

  liability – manufacturing defendant (Count IV), malfunction

  theory     (Count    V),   breach   of    the     implied   warranty      of

  merchantability (Count VI), and violations of the Magnuson-

  Moss Warranty Act (Count VII). (Doc. # 1).

        Upon review of the docket, it does not appear as though

  Tower Hill has executed service upon any of the Defendants.

  The service deadline is currently August 4, 2021. See Fed. R.

  Civ P. 4(m) (providing for a ninety-day service deadline).

  II.   Discussion

        The Court has an independent obligation to dismiss a

  shotgun pleading. “If, in the face of a shotgun complaint,

  the defendant does not move the district court to require a

  more definite statement, the court, in the exercise of its

  inherent    power,    must    intervene    sua     sponte   and   order    a

  repleader.” McWhorter v. Miller, Einhouse, Rymer & Boyd,

  Inc., No. 6:08-cv-1978-GAP-KRS, 2009 WL 92846, at *2 (M.D.

  Fla. Jan. 14, 2009) (emphasis omitted).

        The Eleventh Circuit has “identified four rough types or

  categories of shotgun pleadings”: (1) “a complaint containing


                                      2
Case 8:21-cv-01106-VMC-SPF Document 10 Filed 06/09/21 Page 3 of 5 PageID 95




  multiple counts where each count adopts the allegations of

  all preceding counts”; (2) a complaint that is “replete with

  conclusory,      vague,    and   immaterial          facts      not    obviously

  connected to any particular cause of action”; (3) a complaint

  that does “not separat[e] into a different count each cause

  of action or claim for relief”; and (4) a complaint that

  “assert[s]      multiple     claims        against    multiple         defendants

  without specifying which of the defendants are responsible

  for which acts or omissions, or which of the defendants the

  claim    is   brought     against.”    Weiland       v.    Palm   Beach      Cnty.

  Sheriff’s Off., 792 F.3d 1313, 1322-23 (11th Cir. 2015). “The

  unifying characteristic of all types of shotgun pleadings is

  that they fail to . . . give the defendants adequate notice

  of the claims against them and the grounds upon which each

  claim rests.” Id. at 1323.

          Here, the complaint is a shotgun pleading because it

  falls within the first category identified in Weiland. Counts

  II, III, IV, V, VI, and VII roll all preceding allegations

  into each count. (Doc. # 1 at ¶¶ 31, 44, 54, 63, 73, 84).

  Indeed, each of these counts begins by stating: “Plaintiff[]

  Tower Hill hereby realleges and reaffirms each and every

  allegation contained in all preceding paragraphs.” (Id.).

  This    is    impermissible.     See       Weiland,       792   F.3d    at   1322


                                         3
Case 8:21-cv-01106-VMC-SPF Document 10 Filed 06/09/21 Page 4 of 5 PageID 96




  (identifying “a complaint containing multiple counts where

  each count adopts the allegations of all preceding counts” as

  a shotgun complaint).

          Accordingly, the complaint is dismissed as a shotgun

  pleading. See Arrington v. Green, 757 F. App’x 796, 797 (11th

  Cir. 2018) (per curiam) (affirming the district court’s sua

  sponte dismissal of a shotgun pleading). However, the Court

  grants leave to amend. See Madak v. Nocco, No. 8:18-cv-2665-

  VMC-AEP, 2018 WL 6472337, at *3 (M.D. Fla. Dec. 10, 2018)

  (“Because the [complaint] is a shotgun complaint, repleader

  is necessary[.]”). In repleading, the Court advises that

  Tower    Hill    clearly     delineate     the allegations      as to     each

  Defendant. See Fischer v. Nat’l Mortg. Ass’n, 302 F. Supp. 3d

  1327, 1334 (S.D. Fla. 2018) (“[A] plaintiff ‘must treat each

  Defendant       as    a   separate   and   distinct     legal    entity   and

  delineate       the   conduct   at   issue    as   to   each    Defendant.’”

  (citation omitted)).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

  (1)     The complaint (Doc. # 1) is sua sponte DISMISSED as a

          shotgun pleading.

  (2)     Plaintiff Tower Hill Signature Insurance Company may

          file an amended complaint that is not a shotgun pleading


                                        4
Case 8:21-cv-01106-VMC-SPF Document 10 Filed 06/09/21 Page 5 of 5 PageID 97




        by June 16, 2021.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

  9th day of June, 2021.




                                    5
